Citation Nr: 0110413	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for fractured left 
hip with traumatic arthritis, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently rated as 10 percent 
disabling.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from April 1972 to March 
1973.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  In August 1995, 
the RO, inter alia, denied the veteran's claim for an 
increased rating for the left knee disability.  The veteran 
submitted a notice of disagreement in January 1996.  In a 
January 2000 decision, the RO denied claims for increased 
ratings for left hip and left knee disabilities, and 
determined that new and material evidence had not been 
submitted to warrant reopening the claim of service 
connection for a right knee condition.  In March 2000, the 
veteran's representative informed VA that the veteran wished 
to present oral testimony before a hearing officer at the RO.  
The claims folder includes a request to have an April 2000 
hearing postponed, and notice that another hearing was 
scheduled for September 2000.  The veteran failed to appear.

In March 1998, the veteran's claim for a waiver of 
overpayment was denied.  The veteran submitted a timely 
notice of disagreement and a statement of the case was 
issued.  However, a substantive appeal was not filed.  
Therefore, the matter is not before the Board at this time.  


FINDINGS OF FACT

1.  In an unappealed decision of February 1998, the RO 
determined that new and material evidence had not been 
submitted to warrant reopening the claim of entitlement to 
service connection for a right knee disability. 

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in February 1998 is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

Evidence submitted since the RO refused to reopen the claim 
of entitlement to service connection for a right knee 
disability is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Entitlement to Service 
Connection for a Right Knee Disability as Secondary to the 
Service-Connected Left Knee Disability

The veteran initially filed a claim for a right knee 
disability in 1973, and the RO denied the claim that July on 
the basis that there was no complaint, diagnosis or treatment 
of a right knee condition during service.  A control document 
and award letter in the claims folder reflects an August 1973 
date for the mailing of the notification of the award, and 
that the veteran was furnished a VA Form 6782.  The version 
of VA Form 6782 used in 1973, includes all pertinent 
information regarding the denial of a claim as well as 
information concerning appellate rights.  

In the years following the initial denial of the claim, the 
veteran has applied to reopen the claim, including arguments 
regarding secondary service connection.  The claim of service 
connection on a secondary basis was denied by the RO in July 
1996.  In a February 1998 decision, the RO determined that 
new and material evidence had not been submitted to warrant 
reopening the claim.  In both of these cases, notification of 
the denial and information concerning appellate rights was 
issued.  However, appellate action was not initiated at those 
times and those decisions became final.  

Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
1991); however, the VA must reopen the claim and review the 
former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's refusal to reopen the claim in February 1998.  

When the RO refused to reopen the claim in February 1998, the 
evidence of record consisted of the veteran's service medical 
records, VA treatment records, and VA examination reports.  

The service medical records show that in October 1972, the 
veteran experienced pain in the right knee while running.  
However, the examination was negative.  Further complaints of 
right knee pain and injuries to the right knee due to the 
left knee giving way appear in VA treatment records and 
examination reports.  

In a September 1995 clinic note, an examiner opined that the 
chronic right knee and ankle pain was most likely secondary 
to the veteran's morbid obesity.  In October 1995, an 
examiner referred to a prior orthopedic evaluation where it 
had been determined that there was little objective 
pathology, and that specific treatment was not indicated.  
The examiner reported that there was no knee joint pathology 
and noted an assessment of tendonitis.  

VA records from November and December 1995 reflect complaints 
of injuries to the right knee at times when the left knee 
gave way.  In one of the November 1995 record entries, an 
examiner reported an assessment of knee pain and noted the 
possibility that the condition involves derangement.  X-rays 
of the right knee were negative for fracture, dislocation, or 
bone abnormalities.  In a December 1995 clinic note, an 
examiner reported that the veteran was overweight and that he 
was in line for rapid degenerative changes in the knees. 

A VA examination was conducted in July 1996, and the examiner 
opined that the right knee and other ankle complaints were 
related to the veteran being extremely overweight and the 
fracture of the left femur with open reduction using 
medullary rod.  The examiner further noted that this was more 
likely than not the cause of the right knee problem than the 
simple chondromalacia patella of the left knee.  The examiner 
reported a diagnosis of history of right knee problems with 
physical examination showing tenderness over the patella and 
decreased extension and flexion.  X-rays of both knees were 
normal.

In September 1997, VA received a statement from the veteran's 
former co-worker who offered details of incidents involving 
the veteran's knees giving way and the resulting injuries 
from the falls.  Also, in September 1997, additional VA 
treatment records were received which reflect continued right 
knee complaints.  The veteran's mention of injuries to the 
right knee due to the left knee giving way was also noted 
during a VA examination conducted in January 1998. 

Since the RO's refusal to reopen the claim in February 1998, 
the evidence added to the record consists of VA treatment 
reports and a VA examination report of July 1999.  

The VA treatment records from 1999 show that the veteran 
attended physical therapy sessions.  The veteran reported 
that the left knee brace had provided some relief, but that 
ambulation was limited due to right knee pain.  The use of a 
brace for his right knee problems was being considered.  In a 
July 1999 entry, it was noted that x-rays were taken and 
revealed narrowing of the medial right knee joint space 
slightly greater than on the left.  

A VA examination was conducted in July 1999.  The examiner 
reported findings with respect to both knees.  Diagnostic 
tests revealed right mild narrowing of the medial joint space 
with mild degenerative joint change with mild marginal 
spurring to the upper tibia.  The examiner diagnosed 
degenerative joint disease changes of both knees, slightly 
greater to the right, and status post fracture of the left 
hip with chronic pain and left heterotrophic bone formation 
to the upper femur.  

The Board finds that this evidence is new and material.  
Prior to the RO's February 1998 decision, an actual right 
knee condition had not been diagnosed or related to the 
service-connected left knee disability.  Clearly, from the 
reports submitted since the RO's decision of February 1998, 
the evidence is lacking with regard to a medical opinion 
linking the right and left knee conditions.  However, this 
new evidence provides a diagnosis of an actual condition 
which affects the right knee, which is essential to a claim 
for service connection.  

When the veteran was seen for right knee complaints in 
October 1995 an assessment of tendonitis was made, but the 
examiner did not find any right knee joint pathology.  Also, 
the examiner commented that a prior evaluation revealed 
little objective pathology and that specific treatment was 
not indicated.  However, when comparing the medical evidence 
considered on previous occasions, the medical reports of 1999 
added to the record clearly demonstrate that a right knee 
condition has been diagnosed.  In this case, degenerative 
joint disease has been diagnosed and there is x-ray evidence 
of the condition.  

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that this new 
evidence bears directly and substantially on the question of 
service connection.  Accordingly, as new and material 
evidence has been submitted, the claim of entitlement to 
service connection for a right knee disability is reopened.  


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of entitlement to service connection for 
a right knee disability, and to this extent the appeal is 
granted.  


REMAND

Service Connection for a Right Knee Disability

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a right knee 
disability.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.  

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  As noted in the 
Introduction, this act introduces several fundamental changes 
into VA's adjudication process, including the elimination of 
any requirement that a claimant submit a well-grounded claim.  
As these procedures could not have been followed by the RO 
when the decision on appeal here was made, and as these 
procedures are more favorable to the appellant than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Here, the evidence is insufficient to decide the issue of 
service connection with any certainty.  In this case, the 
veteran initially filed a claim for a right knee injury in 
1973 and the service medical records reflect the veteran's 
right knee complaints made in 1972.  Since that time, the 
veteran has presented arguments regarding the issue of 
service connection on a secondary basis.  In that regard, 
there are medical opinions of record which relate the right 
knee disability to the veteran's obesity.  However, in July 
1996, the VA examiner found that the knee and ankle 
complaints were related to the fracture of the left femur in 
addition to the veteran's obesity.  Additionally, it is noted 
that the treatment records reflect reports of injuries to the 
right knee at times when the left knee has given way, and 
there is a current diagnosis of degenerative joint disease.  

Under the provisions of 38 C.F.R. § 3.310, service connection 
may be granted for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Judicial interpretation of the matter of secondary service 
connection, embodied in 38 C.F.R. § 3.310, requires 
consideration of whether or not a service-connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).  These considerations 
require development of the medical record, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  Furthermore, under the new law, a veteran is 
entitled to a complete VA medical examination which includes 
an opinion whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  
Therefore, additional development is in order in order in 
light of the new law, which includes an examination.

Increased Ratings for Left Hip and Left Knee Disabilities

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for left knee 
chondromalacia patella, rated 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
medical evidence also reflects the diagnosis of degenerative 
joint disease, which raises the issue of a separate rating 
for arthritis.  In July 1997, the General Counsel of VA 
issued a precedent opinion authorizing separate ratings for 
arthritis and instability of a knee under Diagnostic Codes 
5003 and 5257, respectively.  VAOPGCPREC 23-97 and 9-98.   As 
the extent of any instability or subluxation is unclear, the 
Board finds that another examination should be conducted.

The claims folder includes VA examination reports that 
include findings related to the left hip and knee, but those 
reports do not reflect the particular considerations set 
forth by the Court in DeLuca.  As noted above, the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions.  See Colvin.  Thus, in light of the considerations 
noted, as well as the new law, an examination is in order.  

Service Connection for a Low Back Disability, Bilateral Ankle 
Disabilities, and a Left Heel Disability

In August 1995, the RO denied the veteran's claims of 
entitlement to service connection for a low back disability, 
bilateral ankle disabilities, and a left heel disability, as 
well as the left knee increased rating claim which is listed 
on the face of this decision.  A notice of disagreement with 
regard to all of these issues was submitted and received in 
January 1996.  A statement of the case was eventually issued 
in February 2000 on the increased rating issue, but it does 
not appear that one has been issued with regard to the 
service connection claims.  Thus, the Board is obligated to 
remand these issues under the doctrine announced in Manlicon 
v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for right 
and left knee disabilities and his left 
hip disability since his separation from 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The RO should then schedule the 
veteran for an examination to determine 
the nature and etiology of his right knee 
disability, particularly the degenerative 
joint disease.  The examiner should 
indicate the date of onset of the right 
knee disability.  The examiner is 
requested to review the record and to 
state whether it is at least as likely as 
not that the right knee disability is the 
result of, or was aggravated by, the 
service-connected left knee disability.  
The examiner is requested to indicate the 
clinical basis for his or her opinion.  
It is imperative that the examiner review 
the evidence in the claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination report should be typed. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left knee and hip disabilities.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  The orthopedic examiner 
should also be asked to determine whether 
the left knee and hip exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  It is 
imperative that the examiner review the 
evidence in the claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination report should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  The RO should adjudicate the claim 
of service connection for a right knee 
condition, including consideration of 
the matter of whether the claimed 
disability increased in severity as a 
result of his service-connected left 
knee disability pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995).  

6.  The RO should adjudicate the claim of 
an increased rating for a left hip and 
left knee disability in light of 
VAOPGCPREC 23-97, (applying, as well, 
DeLuca v. Brown, 8 Vet. App. 202 (1995)). 

7.  The RO should issue a statement of 
the case addressing the issues of service 
connection for a low back disability, 
bilateral ankle disabilities, and a left 
heel disability.  The veteran is advised 
that, following his receipt of the 
statement of the case, he must submit a 
timely substantive appeal in order to 
perfect his right to appellate review as 
to those issues.

If any benefit sought on appeal remains denied, the veteran 
and representative should be furnished a supplemental 
statement of the case.  The veteran and representative should 
then be given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals


 



